COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EP Hotel Partners, LP and Spokane              §               No. 08-16-00031-CV
 Equities Limited Partnership, LTD,
                                                §                 Appeal from the
                      Appellants,
                                                §            County Court at Law No. 5
 v.
                                                §            of El Paso County, Texas
 City of El Paso, Mayor Oscar Leeser, City
 Representatives Emma Acosta, Carl L.           §             (TC# 2014-DCV-0727)
 Robinson, Michiel R. Noe, Courtney C.
 Niland, Ann Morgan Lilly, Larry Romero,        §
 Claudia Ordaz, Lily Limon, and EP VIDA,
 LLC,                                           §

                        Appellees.              §

                                                §

                                           ORDER

       The Court GRANTS the Appellants’ Motion to Re-establish the Appellate Timetable.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Clerk’s Record shall now be filed in this Court on or before May 20, 2016.

       IT IS SO ORDERED this 20th day of April, 2016.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.